—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly held that the determination of respondent Yates County Legislature upholding the decision of the Grievance Hearing Committee denying petitioner’s grievance was not arbitrary or capricious and had a rational basis (see, CPLR 7803 [3]; Matter of Pell v Board of Educ., 34 NY2d 222, 231). Pursuant to the collective bargaining agreement, respondent County of Yates (County) was not required to accept the advisory opinion of the arbitrator (see, Matter of Plainedge Fedn. of Teachers v Plainedge Union Free School Dist., 58 NY2d 902). Finally, the County is not estopped from denying petitioner’s request for relief based on erroneous advice given by its employee (see, Matter of Smith v New York State & Local Retirement Sys., 199 AD2d 763, 764; see also, Matter of E.F.S. Ventures Corp. v Foster, 71 NY2d 359, 371). (Appeal from Judgment of Supreme Court, Yates County, Bender, J. — CPLR art 78.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.